DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The Examiner would like to note the latest Information Disclosure Statement (IDS) submittals include an excessive number of references and are extremely long. The Examiner has considered all of the references submitted as part of the Information Disclosure Statements to the extent possible. Therefore, should Applicant be aware of any pertinent material in any of the references, he/she should provide a concise statement as to the relevance of that or those particular documents in a response to this Office action. Applicant is reminded of section 2004, paragraph 13, of the MPEP:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over GUAN et al. (US 2021/0149199 A1; GUAN) in view of TAKAGI et al. (US 2020/0225484 A1; TAKAGI).
As of claim 1, GUAN teaches an optical system [fig 2] comprising: a light-guide optical element 14 (waveguide) [fig 2] [0072] having a prism 3 [fig 2] having: a first surface (left surface of the prism 3) [fig 2] associated with an illumination arrangement 1 (light source array) [fig 2] [0092]; a second surface (bottom surface of the prism 3) [fig 2] associated with a reflective spatial light modulator (SLM) 8 [fig 2] [0109]; a third surface (top surface of prism 3) having a quarter-wave plate 13 [fig 6] and a reflective collimating lens 11 [fig 6]; a fourth surface(surface attaches prism 20 and waveguide 14) [fig 2] optically coupled to said coupling-in surface of said LOE 14 [fig 2]; a polarizing beam splitter (PBS) 3 [fig 2] arranged within said prism so as to define a light path such that illumination from said illumination arrangement illuminates said SLM 8 [fig 2], and such that reflected image illumination from said SLM is collimated by said collimating lens11 [fig 2] and directed towards said coupling-in surface [fig 2]; and a fifth surface 5 [fig 2], non-parallel to all of said first, second, third and fourth surfaces, said fifth surface [fig 2] being coplanar with, and optically continuous with, one of said major external surfaces of said LOE 14 [fig 2], wherein part of said image illumination collimated by said collimating lens 11 [fig 2] is internally reflected at said fifth surface 5 [fig 2] prior to reaching said coupling-in surface 15 [fig 2]. 
 	GUAN teaches all the claimed limitations through prior art knowledge of through a variety of disclosed embodiments. It would have been obvious to those of ordinary skill that the various embodiments and known prior art could be combined without yielding unpredictable results. It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
GUAN does not teach a pair of parallel major external surfaces for guiding image light by internal reflection at said major external surfaces, said LOE having a lateral coupling-in surface; and an image projector.
TAKAGI teaches a virtual image display [fig 1] having a pair of parallel major external surfaces 105d [fig 1] for guiding image light by internal reflection at said major external surfaces (within light-guiding member 10) [fig 2] [0029], said LOE 10 [fig 2] having a lateral coupling-in surface S15 [fig 2]; and an image projector 30 (projection optical system) [fig 2] [0033]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a pair of parallel major external surfaces for guiding image light by internal reflection at said major external surfaces, said LOE having a lateral coupling-in surface; and an image projector as taught by TAKAGI to the optical system as disclosed by GUAN to project an image from the imaging element, and a two-stage structural diaphragm including a first diaphragm forming a first aperture portion in the projection optical system, and a second diaphragm forming a second aperture portion in the projection optical system (TAKAGI; [0005]).
As of claim 2, GUAN teaches said PBS 3 [fig 2] is deployed to reflect illumination from said illumination arrangement towards said SLM 8 [fig 2], to transmit reflected image illumination reflected from said SLM 8 [fig 2] towards said collimating lens 11 [fig 2], and to reflect collimated image illumination from said collimating lens towards said coupling-in surface 15 [fig 2].
As of claim 3, GUAN teaches said second surface (bottom surface of the prism 3) [fig 2] and said third surface (top surface of the prism 3) [fig 2] are obliquely angled to said fifth surface 5 [fig 2].
As of claim 4, GUAN teaches said second surface (bottom surface of the prism 3) [fig 2] is parallel to said third surface (top surface of the prism 3) [fig 2].
As of claim 6, GUAN teaches said SLM 8 [fig 2] is a liquid-crystal on silicon (LCOS) chip [0109].
As of claim 7, GUAN teaches said PBS 3 [fig 3] is deployed to transmit illumination from said illumination arrangement 1 [fig 2] towards said SLM 8 (by reflecting light by light splitting surface 5) [fig 2], to reflect reflected image illumination from said SLM 8 [fig 2] towards said collimating lens 11 [fig 2], and to transmit collimated image illumination from said collimating lens 11 [fig 2] towards said coupling-in surface 15 [fig 2].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over GUAN et al. (US 2021/0149199 A1; GUAN).
GUAN teaches said third surface (top surface of the prism 3) [fig 2] forms an angle of 45 degrees with said fifth surface 5 [fig 2]. GUAN does not specifically teach third surface forms an angle of between 50 degrees and 70 degrees with said fifth surface; however, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the third surface forming an angle of between 50 degrees and 70 degrees with the fifth surface as a design choice (Rearrangement of Parts; MPEP 2144.04 VI C) in order to implement a smaller and more compact optical system applied to augmented reality so as to provide a larger field of view and eye motion box for users.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Ouderkirk et al. (US 20170357100 A1) teaches a light emitting system which includes a pixelated light source having a plurality of discrete spaced apart pixels, and includes a plurality of light redirecting elements, each light redirecting element corresponding to a different pixel in the plurality of pixels. The light redirecting elements may be adapted to alter one or both of a central ray direction and a divergence angle of light received from the corresponding pixel. A lens system disposed to receive light from the light emitting system may include a reflective polarizer and a partial reflector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882